/Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102(a)1
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-9 and 11-30 are/is rejected under pre-AIA  35 U.S.C. 102(a)1 as being clearly anticipated by Park et al (US 2018/0368205 A1) hereinafter as Park.
Regarding claim(s) 1,13,25 and 29, Park discloses a method and apparatus of wireless communication performed by a central unit (CU) (See Fig(s). 13B, 15, 17) comprising: 
receiving, from a distributed unit (DU), a first DU configuration (See ¶ 293,295, a base station distributed unit to transmit status information of configured grant resource status, to the central unit, See Fig(s). 20); and transmitting, to the DU, a second DU configuration to change a DU configuration from the first DU configuration to the second DU configuration (See Fig(s). 20-21, See ¶ 275-277, 256, The central radio access network entity may configure and/or reconfigure one or more configuration parameters for the licensed assisted access cell at least based on the radio resource status information), the first DU configuration being different from the second DU configuration (See ¶ 356-357, The central radio access network entity may configure and/or reconfigure one or more configuration parameters for the licensed assisted access cell at least based on the radio resource status information. The central radio access network entity may request, to the distributed radio access network entity, a radio resource status information report for a licensed assisted access cell.).

Regarding claim(s) 2, 16, 26, Park discloses wherein the first DU configuration is associated with a system information block type 1 (SIB 1) or a master information block (MIB) (See ¶ 240,245).  
Regarding claim(s) 3,14 30, Park discloses wherein receiving the first DU configuration comprises: receiving a message from the DU, the message including information identifying the first DU configuration (See ¶ 260, The distributed radio access network entity may determine one or more elements of the first message at least based on the detecting of the one or more radio link state indications).  
Regarding claim(s) 4,14, 27, Park discloses wherein transmitting the second DU configuration comprises: transmitting a message to the DU, the message including information identifying the second DU configuration (See Fig(s). 20-21, See ¶ 275-277, 256, The central radio access network entity may configure and/or reconfigure one or more configuration parameters for the licensed assisted access cell at least based on the radio resource status information).  
Regarding claim(s) 5, 17-18, 28, Park discloses wherein the first DU configuration is conveyed via an F1 setup request message and the second DU configuration is conveyed via an F1 setup response message explicitly identifying the second DU configuration See ¶ 225, 229-232, 260).  
Regarding claim(s) 6,20, 22, Park discloses  wherein the second DU configuration is associated with overriding DU system information of the first DU configuration (See Fig(s). 20-21, See ¶ 275-277, 256, The central radio access network entity may configure and/or reconfigure one or more configuration parameters for the licensed assisted access cell at least based on the radio resource status information).  
Regarding claim(s) 7,19, Park discloses  wherein the second DU configuration identifies a change to at least one of: a remaining minimum system information (RMSI) ¶ 207, cell parameter reconfiguration).  
Regarding claim(s) 8, 24, Park discloses  wherein the second DU configuration identifies a change to a synchronization signal block (SSB) configuration (See ¶ 167,209, 233-234, synchronization signal information transmission)  
Regarding claim(s) 9,21, 23, Park discloses  wherein the first DU configuration is conveyed via a DU configuration update message and the second DU configuration is conveyed via a DU configuration update acknowledgement message (See ¶ 182, 301). 
 Regarding claim(s) 11, Park discloses  transmitting, after receiving the first DU configuration and before transmitting the second DU configuration, an F1 setup response message (See Fig(s). 20-21, See ¶ 275-277, 256, The central radio access network entity may configure and/or reconfigure one or more configuration parameters for the licensed assisted access cell at least based on the radio resource status information).    
Regarding claim(s) 12, Park discloses  reconfiguring a set of parameters of a cell identified in a list of cells to be activated based at least in part on a CU configuration update message (See ¶ 182, 301). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2018/0368205 A1) hereinafter as Park in view of Yu et al (US 2019/0075552 A1) hereinafter as Yu.
Yu discloses wherein the first DU configuration is conveyed via an F1 setup request message and the second DU configuration is conveyed via a resource 0097-074337191900 allocation message identifying a resource allocation that implicitly identifies the second DU configuration (See ¶ 205).  Resource allocation includes resource allocation information for configuring the network bandwidth appropriately.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Yu within Park, so as to enhance overall network performance by proper bandwidth allocation for all users.

Response to Arguments
Applicant's arguments filed November 15, 2021 have been fully considered but they are not persuasive. 
With respect to 35 U.S.C. 102(a)1 rejection of Claim(s) 1-9 and 11-30, Applicant contends inter alia “…PARK does not disclose one or more features recited in independent claim 1. For example, PARK does not disclose "[a] method of wireless communication performed by a central unit (CU), comprising receiving, from a distributed unit (DU), a first DU configuration; and transmitting, to the DU, a second DU configuration to change a DU configuration from the first DU configuration to the second DU configuration".
Examiner respectfully disagrees, first off Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Second, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Third, To establish a case of patentability (against an Office Action and its references), the Applicant must provide some articulated reasoning with some rational underpinning to support the conclusion that the cited reference(s) fails to teach/suggest the contended limitation(s). The Applicant must do more than merely "recite" each limitation and claim as being not taught within the referenced art(s). 
In general, Applicant’s arguments reflect a difference of opinion over the teachings of the prior art and how these teachings would be evaluated in light of the knowledge generally available to those in the appropriate art and the level of ordinary skill in the art. Moreover, Applicant’s take an overly narrow view of the claim(s).		The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.
Anticipatory reference need not duplicate, word for word, what is in the claims; anticipation can occur when claimed limitation is “inherent” or otherwise implicit in relevant reference (Standard Havens products Incorporated v. Gencor Industries Incorporated, 21 USPQ2d1321).
Thus based on the foregoing reasonings, Examiner asserts Park discloses for example “…method of wireless communication performed by a central unit (CU), comprising receiving, from a distributed unit (DU),…” (See Fig(s). 13B and 15, which clearly and explicitly disclose a Central Unit and distribution Unit). Examiner fails to appreciate Applicants contention when in fact Park explicitly illustrates the cited limitations of Applicants claims. Again anticipatory reference need not duplicate, word for word, what is in the claims, rather what the overall teachings and/or suggestion of the inventive concepts dictate.
Further Applicant contends inter alia “….Nowhere does PARK discloses that the response message may include a DU configuration….”
Examiner respectfully disagrees, Park explicitly discloses a response message (See Fig(s). 20) with a DU configuration (See ¶ 277 recited here in part;
[0277] The first message may comprise at least one of: one or more data radio bearer identifiers of one or more data radio bearers for the wireless device that the distributed radio access network requests to release, setup, and/or modify; one or more logical channel identifiers (LCIDs) of one or more logical channels for the wireless device that the distributed radio access network requests to release, setup, and/or modify; one or more beam information (e.g. beam identifiers, beam index, synchronization signal block configuration information,).
Thus based on the forgoing reasonings, Examiner asserts Parks discloses the limitations of Claim(s) 1-9 and 11-30 and therefore the rejection to said claims is sustained.
Further, rejection to claim 10 is sustained as it is properly rejected under 103 obviousness rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ JAIN whose telephone number is (571)272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJ JAIN/           Primary Examiner, Art Unit 2411